DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statements (IDS) submitted on 10/13/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
3.	The abstract of the disclosure is objected to because the abstract exceeds 150 words.  The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


5.	Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim does not fall within at least one of the four categories of patent eligible subject matter because the claim is directed to a signal per se. The claim recites a machine-readable medium comprising instructions which, when executed by a processor, cause the processor to:” (emphasis added.)  However, the machine-readable medium may be understood as transitory media under the broadest reasonable interpretation (BRI). A review of the specification shows various paragraphs recite the claimed machine-readable medium, however, they do not clearly defined that the machine-readable medium is a non-transitory machine-readable medium.

Note: Applicant can overcome this rejection by including a “non-transitory machine-readable medium” in the claim.

Claim Objections
6.	Claims 2-13 and 15 are objected to because of the following informalities:  
In Claims 2-13, preambles recites “The apparatus of claim 1” (emphasis added)  should read as “The apparatus of claim 1,”(emphasis added). 
In Claim 15, a limitation recites “each numerical identifier of the plurality corresponding to a respective signal received during the corresponding defined time interval” (emphasis added) should read as “each numerical identifier of the plurality of numerical identifiers corresponding to a respective signal received during the corresponding defined time interval” (emphasis added)
Appropriate correction is required.

Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



8.	Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

9.	Claim 1 recites in a limitation “wherein upon expiry of a defined time period, the processor is to: ” (emphasis added). However, it is unclear whether the applicant is trying to refer to any of the first or second defined time interval or a different defined time interval, therefore failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 14 and 15 suffer similar deficiencies and rejected using the same rationale.
Dependent Claims 2-13 are rejected based upon their respective dependence from independent claim 1.
Note: For the examination purpose, examiner is interpreting defined time period as the first, second, or third defined time interval. Applicant may overcome this rejection by amending the limitation accordingly.
Claims 2, 10 and 12 recites in limitations the term “and/or”. However, it is not clear whether the applicant is trying to claim all the elements recite in the limitations or anyone of the elements. 
Note: For the examination purpose, examiner is interpreting “and/or” as “or”.
Claim 3 recites in a limitation “wherein the defined time period, the first defined time interval, the second defined time interval and the third defined time interval are substantially the same length.” (emphasis added). However, it is unclear whether the applicant is trying to refer to 
Note: For the examination purpose, examiner is interpreting that the defined time period comprises the first, second, or third defined time interval. Applicant may overcome this rejection by reciting “wherein the first defined time interval, the second defined time interval and the third defined time interval are substantially the same length.”
Claim 7 recites in a limitation “wherein upon receiving, during the second time interval a signal including data and a time indication element indicating a time at which the signal was sent” (emphasis added). However, it is unclear whether the applicant is trying to refer to the same received signal during the second defined time as recited in Claim 1 or a different signal. There is lack of antecedent basis for this term (i.e. signal) in the claim.
 Claims 8 and 9 suffer similar deficiencies and rejected using the same rationale.
Claim 11 recites in a limitation “wherein a numerical identifier corresponding to a received signal comprises at least a portion of the respective nonce.” (emphasis added). However, the claim recites receiving signals in a previous limitation. There is lack of antecedent basis for this term (i.e. a received signal) in the claim.
Note: Applicant may overcome this rejection by amending “a received signal” to “each received signal”.
Claim 12 recites in limitations, the phrases “the plurality of data structures”. However, it is unclear whether the applicant is trying the refer to the same set of data structures recited in the claim previously or different data structures.
Note: Applicant may overcome this rejection by amending “the plurality of data structures” to “the set of data structures”.

Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



11.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

12.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Agrawal (US 2013/0151857 A1, hereinafter Agrawal) [As Disclosed in IDS] in view of Aguilera et al. (US 2005/0022009 A1, hereinafter Aguilera). 

Regarding Claim 1,
An apparatus (Agarwal: ¶ [0057] may be executed on one or more computer systems, which may interact with various other devices, [Abstract], ¶ [0018]), comprising: 
a storage medium to store (Agarwal: ¶ [0064] Some or all of the system components or data structures may also be stored ( e.g., as instructions or structured data) on a computer accessible medium or a portable article to be read by an appropriate drive, ¶ [0065]): 
a first data structure to receive a first plurality of numerical identifiers, each numerical identifier of the first plurality of numerical identifiers corresponding to a respective signal received during a first defined time interval (Agarwal: ¶ [0008] the record may include multiple message nonces received within a valid period of time, ¶ [0023] generate an identifier (e.g., a random or pseudo-random number), ¶ [0024] the request generation component 104 may be configured to store a list of previously used nonces, ¶¶ [0030, 0037] create the record of received nonces 122 such that the record only includes nonces for messages received during the valid period of time with respect to the current time (e.g., a valid period of time prior to the current time)); and 
(Agarwal: ¶ [0057] one or more processors, ¶ [0058]); 
wherein upon expiry of a defined time period (Agarwal: ¶ [0030] create the record of received nonces 122 such that the record only includes nonces for messages received during the valid period of time with respect to the current time (e.g., a valid period of time prior to the current time), ¶ [0024] list of nonces that are older than a particular period of time), the processor is to: 
delete the first data structure (Agarwal: ¶ [0024] the request generation component may purge the list of nonces that are older than a particular period of time such that the list does not grow indefinitely).
However, it is noted that Agarwal does not explicitly disclose:
a second data structure to receive a second plurality of numerical identifiers each numerical identifier of the second plurality of numerical identifiers corresponding to a respective signal received during a second defined time interval, wherein the first defined time interval is earlier in time than the second defined time interval; and 
provide a third data structure to receive a third plurality of numerical identifiers, each numerical identifier of the third plurality of numerical identifiers corresponding to a respective signal received during a third defined time interval occurring after the second defined time interval.
However, Aguilera from the same field of endeavor as the claimed invention discloses a data structure known as a Bloom filter to record identifying information for each request as it is received so that a replay of that message may be recognized (Aguilera: ¶ [0011], also see ¶ [0013]), maintain several separate Bloom filters in the server, each identified by a separate epoch number. Each epoch corresponds to a recent time interval, beginning with the current time and going back one interval, or epoch, for each Bloom filter array (Aguilera: ¶ [0015], ¶ [0016]), the ending time (Aguilera: ¶ [0019], See Fig. 2—26, 28, 30), if there are multiple Bloom filters, it is the filter for the oldest epoch which is reset and its epoch number is incremented by N which sets it to one higher than the (previously) latest epoch number…, There is no practical difference between resetting a particular Bloom filter to empty state and creating or setting up a new Bloom filter, which starts in the empty state (i.e. provide multiple data structures with respective time intervals) (Aguilera: ¶ [0021]), and requests may include a "nonce". A nonce is an otherwise meaningless string of bits or bytes added to a message to make it unique (Aguilera: ¶ [0022]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Aguilera in the teachings of Agarwal. A person having ordinary skill in the art would have been motivated to do so because possibility of a false positive increases as the number of requests which have been stored in the Bloom filter increases (Aguilera: ¶ [0014]), thereby limit false positives while still blocking replay attacks (Aguilera: ¶ [0015], also see ¶ [0020]).

Regarding Claim 2,
Claim 2 is dependent on Claim 1, and the combination of Agarwal and Aguilera discloses all the limitations of Claim 1. Agarwal further discloses wherein the defined time period comprises the first, second and/or third defined time interval (Agarwal: ¶ [0030] the record only includes nonces for messages received during the valid period of time with respect to the current time (e.g., a valid period of time prior to the current time)…, this period of time may be a rolling window of time (e.g., 5 minutes or some other period of time), ¶ [0008] the record may include multiple message nonces received within a valid period of time, ¶ [0024] purge the list of nonces that are older than a particular period of time).
Aguilera also discloses maintain several separate Bloom filters in the server, each identified by a separate epoch number. Each epoch corresponds to a recent time interval, beginning with the current time and going back one interval, or epoch, for each Bloom filter array (Aguilera: ¶ [0015], ¶ [0016]), and the ending time of epoch 7831 is the same as the starting time epoch 7832. At any given time, the current or latest epoch, e.g. epoch 7832, may have a known starting time, but an unknown ending time which will be some future time (Aguilera: ¶ [0019], see also Fig. 2—26, 28, 30).
Regarding Claim 3,
Claim 3 is dependent on Claim 1, and the combination of Agarwal and Aguilera discloses all the limitations of Claim 1. Agarwal further discloses wherein the defined time period, the first defined time interval, the second defined time interval and the third defined time interval are substantially the same length (Agarwal: ¶ [0029] the valid period of time may be configurable in various embodiments (e.g., configurable by a system administrator), ¶ [0030] this period of time may be a rolling window of time (e.g., 5 minutes or some other period of time, By creating the record of received nonces in this manner, request processing component 120 may prevent the record of received nonces from growing indefinitely, ¶ [0024] purge the list of nonces that are older than a particular period of time).
Regarding Claim 4,
Claim 4 is dependent on Claim 1, and the combination of Agarwal and Aguilera discloses all the limitations of Claim 1. Agarwal further discloses wherein a duration of the first defined time interval is substantially equal to a duration of the second defined time interval and a duration of the third defined time interval is different to the duration of the second defined time interval (Agarwal: ¶ [0030] this period of time may be a rolling window of time (e.g., 5 minutes or some other period of time). By creating the record of received nonces in this manner, request processing component 120 may prevent the record of received nonces from growing indefinitely, ¶ [0024] purge the list of nonces that are older than a particular period of time, ¶ [0029] the valid period of time may be configurable in various embodiments (e.g., configurable by a system administrator). Note: A PHOSITA would have understood that each time interval is configurable by an administrator and could be of same lengths or different from the other).
Aguilera also discloses maintain several separate Bloom filters in the server, each identified by a separate epoch number. Each epoch corresponds to a recent time interval, beginning with the current time and going back one interval, or epoch, for each Bloom filter array (Aguilera: ¶ [0015]),  (Aguilera: ¶ [0021]), and Array 26 is identified as being for epoch 7832, which for this example is the current, or latest, time interval which has not yet ended. Array 28 stores request-identifying data for requests which were received during epoch 7831, the immediately preceding time period (Aguilera: ¶ [0016]), and Each epoch may represent a time interval having a starting time and an ending time. The ending time of epoch 7831 is the same as the starting time epoch 7832. At any (Aguilera: ¶ [0019]).

Regarding Claim 5,
Claim 5 is dependent on Claim 1, and the combination of Agarwal and Aguilera discloses all the limitations of Claim 1. However, Agarwal does not explicitly disclose wherein the first defined time interval, the second defined time interval and the third defined time interval are consecutive intervals of time.
However, Aguilera further discloses each epoch corresponds to a recent time interval, beginning with the current time and going back one interval, or epoch, for each Bloom filter array (Aguilera: ¶ [0015]), array 28 stores request-identifying data for requests which were received during epoch 7831, the immediately preceding time period. Array 30 stores request identifying data for epoch 7832 minus N plus one (Aguilera: ¶ [0016]), the ending time of epoch 7831 is the same as the starting time epoch 7832. At any given time, the current or latest epoch, e.g. epoch 7832, may have a known starting time, but an unknown ending time which will be some future time (Aguilera: ¶ [0019], See Fig. 2—26, 28, 30).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Aguilera in the teachings of Agarwal. A person having ordinary skill in the art would have been motivated to do so because possibility of a false positive increases as the number of requests which have been stored in the Bloom filter increases (Aguilera: ¶ [0014]), thereby limit false positives while still blocking replay attacks (Aguilera: ¶ [0015], also see ¶ [0020]).


Regarding Claim 6,
Claim 6 is dependent on Claim 1, and the combination of Agarwal and Aguilera discloses all the limitations of Claim 1. However, Agarwal does not explicitly disclose wherein the first and second data structures, when stored in the storage medium, form part of a set of data structures corresponding to a set of respective defined time intervals and the first defined time interval corresponds to an earliest occurring defined time interval of the set of respective defined time intervals.
However, Aguilera further discloses maintain several separate Bloom filters in the server, each identified by a separate epoch number. Each epoch corresponds to a recent time interval, beginning with the current time and going back one interval, or epoch, for each Bloom filter array (Aguilera: ¶ [0015]), server 24 having a number N of bit arrays 26, 28, 30…, Array 26 is identified as being for epoch 7832, which for this example is the current, or latest, time interval which has not yet ended. Array 28 stores request-identifying data for requests which were received during epoch 7831, the immediately preceding time period. Array 30 stores request identifying data for epoch 7832 minus N plus one (i.e. the earliest occurring interval) (Aguilera: ¶ [0016]), and the Bloom filter bit arrays 26, 28, 30 of FIG. 2 may be set up by assigning memory locations in the RAM 66 (Aguilera: ¶ [0027]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Aguilera in the teachings of Agarwal. A person having ordinary skill in the art would have been motivated to do so because possibility of a false positive increases as the number of requests which have been stored in the Bloom filter increases (Aguilera: ¶ [0014]), thereby limit false positives while still blocking replay attacks (Aguilera: ¶ [0015], also see ¶ [0020]).

Regarding Claim 7,
Claim 7 is dependent on Claim 1, and the combination of Agarwal and Aguilera discloses all the limitations of Claim 1. Agarwal further discloses wherein upon receiving, during the second time interval a signal including data and a time indication element indicating a time at which the signal was sent, the processor is to (Agarwal: ¶ [0026] single request message 106 which includes
request data 108, nonce 110 and timestamp 112, ¶ [0032] the timestamp 112 indicates that the time at which the single request message was generated falls within the valid period of time, ¶ [0035] the single response message include response data 126, See Fig. 1 –106, 112, 110, 108, 114, ¶ [0047] the server receiving the single request message. For instance, the single request message may be sent by the client over one or more data networks, ¶ [0057] one or more processors): 
determine whether the time at which the signal was sent corresponds to a time falling within the first defined time interval or the second defined time interval (Agarwal: ¶ [0029] determine whether the timestamp of the single request message indicates a time within a valid period of time from the current time…, the valid period of time may be configurable in various embodiments (e.g., configurable by a system administrator)…, ensuring that the timestamp of the single request message indicates a time that falls within the valid period of time…, Single request messages having timestamps that indicate a time that falls outside of the valid
period of time may be referred to herein as expired single request messages, ¶ [0030]); and 
(Agarwal: ¶ [0029] ensuring that the timestamp of the single request message indicates a time that falls within the valid period of time…, Single request messages having timestamps that indicate a time that falls outside of the valid
period of time may be referred to herein as expired single request messages, ¶ [0031] configured to invalidate messages that are expired (e.g., messages
having a timestamp that indicates a time at falling outside of the valid time window with respect to the current time)).
However, Agarwal does not explicitly disclose wherein upon receiving, during the second time interval a signal including data and a time indication element indicating a time at which the signal was sent, the processor is to.
However, Aguilera further discloses maintain several separate Bloom filters in the server, each identified by a separate epoch number. Each epoch corresponds to a recent time interval, beginning with the current time and going back one interval, or epoch, for each Bloom filter array (Aguilera: ¶ [0015]), the ending time of epoch 7831 is the same as the starting time epoch 7832. At any given time, the current or latest epoch, e.g. epoch 7832, may have a known starting time, but an unknown ending time which will be some future time…, a time stamp on each request may be
used to assign the request to the correct epoch (Aguilera: ¶ [0019]), and client sends a request including an epoch number e to the server. At step 40, the server checks the received epoch number e to see if it corresponds to one of the currently stored epochs. For example, is it between 7832 and 7832 minus N plus one? (Aguilera: ¶ [0017], See also ¶¶ [0018, 0022] nonce).
(Aguilera: ¶ [0014]), thereby limit false positives while still blocking replay attacks (Aguilera: ¶ [0015]), and use of time stamps may avoid sending epoch numbers in replies
from the server to the clients (Aguilera: ¶ [0019]).

Regarding Claim 8,
Claim 8 is dependent on Claim 1, and the combination of Agarwal and Aguilera discloses all the limitations of Claim 1. Agarwal further discloses wherein upon receiving, during the second time interval, a signal including data, a signal identifier associated with the received signal and a time indication element indicating a time at which the signal was sent, the processor is to (Agarwal: ¶ [0032] the timestamp 112 indicates that the time at which the single request message was generated falls within the valid period of time, ¶ [0023] single request message 106 such that the message includes a nonce 110, ¶ [0026] single request message 106 which includes request data 108, nonce 110 and timestamp 112, ¶ [0035] the single response message include response data 126, See Fig. 1 –106, 112, 110, 108, 114, ¶ [0047] the server receiving the single request message. For instance, the single request message may be sent by the client over one or more data networks, ¶ [0057] one or more processors): 
determine whether the time at which the signal was sent corresponds to a time in the first defined time interval or the second defined time interval (Agarwal: ¶ [0029] determine whether the timestamp of the single request message indicates a time within a valid period of time from the current time…, the valid period of time may be configurable in various embodiments (e.g., configurable by a system administrator)…, ensuring that the timestamp of the single request message indicates a time that falls within the valid period of time…, Single request messages having timestamps that indicate a time that falls outside of the valid
period of time may be referred to herein as expired single request messages, ¶ [0030]); 
responsive to determining that the time at which the signal was sent corresponds to a time in the first defined time interval or the second defined time interval, search the first data structure and the second data structure for a numerical identifier corresponding to the signal identifier (Agarwal: ¶ [0029] ensuring that the timestamp of the single request message indicates a
time that falls within the valid period of time, ¶ [0030] In addition to determining that the single request message has not expired, request processing component 120 may be configured to determine that nonce 110 of the message is not present within the record of received nonces 112…, As part of the validation process for the single request message, request processing component 120 may be configured to ensure that the nonce of the received message is not already present within the record of received nonces 122); and 
responsive to determining that the signal identifier corresponds to a numerical identifier in either the first data structure or the second data structure, reject the signal (Agarwal: ¶ [0030] As part of the validation process for the single request message, request processing component 120 may be configured to ensure that the nonce of the received message is not already present within the record of received nonces 122. If the nonce is determined to already be present within the record of nonces, the request processing component may not validate the single request message).
However, Agarwal does not explicitly disclose wherein upon receiving, during the second time interval, a signal including data, a signal identifier associated with the received signal and a time indication element indicating a time at which the signal was sent, the processor is to: and
responsive to determining that the time at which the signal was sent corresponds to a time in the first defined time interval or the second defined time interval, search the first data structure and the second data structure for a numerical identifier corresponding to the signal identifier.
However, Aguilera further discloses maintain several separate Bloom filters in the server, each identified by a separate epoch number. Each epoch corresponds to a recent time interval, beginning with the current time and going back one interval, or epoch, for each Bloom filter array (Aguilera: ¶ [0015]), the ending time of epoch 7831 is the same as the starting time epoch 7832. At any given time, the current or latest epoch, e.g. epoch 7832, may have a known starting time, but an unknown ending time which will be some future time…, a time stamp on each request may be
used to assign the request to the correct epoch (Aguilera: ¶ [0019]), client sends a request including an epoch number e to the server. At step 40, the server checks the received epoch number e to see if it corresponds to one of the currently stored epochs. For example, is it between 7832 and 7832 minus N plus one? (i.e. requests during second time interval) (Aguilera: ¶ [0017], See also ¶ [0022] nonce), at step 44, the server may have identified a match between the hash values for the request and the bits stored in the Bloom filter array, i.e. b[fi(r)]=l for filter e. In either of these two cases, at step 50, the server sends a rejection and the current epoch number back to the client (i.e. searching various bloom filters for content) (Aguilera: ¶ [0018]).
(Aguilera: ¶ [0014]), thereby limit false positives while still blocking replay attacks (Aguilera: ¶ [0015], see also ¶ [0019]).
Regarding Claim 9,
Claim 9 is dependent on Claim 1, and the combination of Agarwal and Aguilera discloses all the limitations of Claim 1. Agarwal further discloses wherein upon receiving, during the second time interval, a signal including data, a signal identifier associated with the received signal and a time indication element indicating a time at which the signal was sent, the processor is to (Agarwal: ¶ [0032] the timestamp 112 indicates that the time at which the single request message was generated falls within the valid period of time, ¶ [0023] single request message 106 such that the message includes a nonce 110, ¶ [0026] single request message 106 which includes request data 108, nonce 110 and timestamp 112, ¶ [0035] the single response message include response data 126, See Fig. 1 –106, 112, 110, 108, 114, ¶ [0047] the server receiving the single request message. For instance, the single request message may be sent by the client over one or more data networks, ¶ [0057] one or more processors): 
determine whether the time at which the signal was sent corresponds to a time in the first defined time interval or the second defined time interval (Agarwal: ¶ [0029] determine whether the timestamp of the single request message indicates a time within a valid period of time from the current time…, the valid period of time may be configurable in various embodiments (e.g., configurable by a system administrator)…, ensuring that the timestamp of the single request message indicates a time that falls within the valid period of time…, Single request messages having timestamps that indicate a time that falls outside of the valid
period of time may be referred to herein as expired single request messages, ¶ [0030]); 
responsive to determining that the time at which the signal was sent corresponds to a time in the first defined time interval or the second defined time interval (Agarwal: ¶ [0029] ensuring that the timestamp of the single request message indicates a time that falls within the valid period of time, ¶ [0030] In addition to determining that the single request message has not expired, request processing component 120 may be configured to determine that nonce 110 of the message is not present within the record of received nonces 112…,); 
search the first data structure and the second data structure for a numerical identifier corresponding to the signal identifier (Agarwal: ¶ [0029] ensuring that the timestamp of the single request message indicates a time that falls within the valid period of time, ¶ [0030] In addition to determining that the single request message has not expired, request processing component 120 may be configured to determine that nonce 110 of the message is not present within the record of received nonces 112…, As part of the validation process for the single request message, request processing component 120 may be configured to ensure that the nonce of the received message is not already present within the record of received nonces 122); and 
responsive to determining that the signal identifier does not correspond to a numerical identifier in the first data structure or the second data structure, add a new numerical identifier, corresponding to the signal identifier, to the second data structure (Agarwal: ¶ [0030] In addition to determining that the single request message has not expired, request processing component 120 may be configured to determine that nonce 110 of the message is not present within the record of received nonces 112…, As part of the validation process for the single request message, request processing component 120 may be configured to ensure that the nonce of the received message is not already present within the record of received nonces 122, ¶ [0051] if it is determined that the nonce from the single request message is not present with the record of received previously received nonces, the method may include the server determining that the single request message is a valid single request message and storing the nonce from the single request message within the record of received nonces).
However, Agarwal does not explicitly disclose:
wherein upon receiving, during the second time interval, a signal including data, a signal identifier associated with the received signal and a time indication element indicating a time at which the signal was sent, the processor is to:
search the first data structure and the second data structure for a numerical identifier corresponding to the signal identifier; and 
 second data structure.
However, Aguilera further discloses maintain several separate Bloom filters in the server, each identified by a separate epoch number. Each epoch corresponds to a recent time interval, beginning with the current time and going back one interval, or epoch, for each Bloom filter array (Aguilera: ¶ [0015]), the ending time of epoch 7831 is the same as the starting time epoch 7832. At any given time, the current or latest epoch, e.g. epoch 7832, may have a known starting time, but an unknown ending time which will be some future time…, a time stamp on each request may be
used to assign the request to the correct epoch (Aguilera: ¶ [0019]), client sends a request including an epoch number e to the server. At step 40, the server checks the received epoch number e to see if it corresponds to one of the currently stored epochs. For example, is it between 7832 and 7832 minus N plus one?..., the server calculates the hash values for the request. At step 44, the calculated hash values are compared against the Bloom filter array 26, 28, or 30 which corresponds to the epoch number which was included with the request…, indicating a new request, then at step 46, the server sets the bits of the Bloom filter array to identify the new request (i.e. request during second time interval, searching filter arrays and updating if it does not correspond) (Aguilera: ¶ [0017], See also ¶ [0022] nonce), at step 44, the server may have identified a match between the hash values for the request and the bits stored in the Bloom filter array, i.e. b[fi(r)]=l for filter e. In either of these two cases, at step 50, the server sends a rejection and the current epoch number back to the client (i.e. searching various bloom filters for content) (Aguilera: ¶ [0018]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Aguilera in the teachings of Agarwal. A person having ordinary skill in the art would have been motivated to do so because possibility of a (Aguilera: ¶ [0014]), thereby limit false positives while still blocking replay attacks (Aguilera: ¶ [0015], see also ¶ [0019]).

Regarding Claim 11,
Claim 11 is dependent on Claim 1, and the combination of Agarwal and Aguilera discloses all the limitations of Claim 1. Agarwal further discloses wherein each received signal comprises a respective nonce (Agarwal: ¶ [0047] the server receiving the single request message. For instance, the single request message may be sent by the client over one or more data networks, ¶ [0026] single request message 106 which includes request data 108, nonce 110 and timestamp 112, ¶ [0030] nonce 110 of the message, ¶ [0051] nonce from the single request message); and wherein a numerical identifier corresponding to a received signal comprises at least a portion of the respective nonce (Agarwal: [Abstract] receives multiple single request messages, each of which include a respective nonce, timestamp, and digital signature. The system may create a record of previously received nonces, ¶ [0051] nonce from the single request message, ¶ [0023] nonce 110 may represent a session identifier that may be used only once per session…, Nonce 110 may in various embodiments be a nonce generated randomly or pseudo-randomly…, generate an identifier ( e.g., a random or pseudo-random number) and use that identifier as the input to a cryptographic hash function. In some cases, the result of performing that cryptographic hash function may be nonce 110).
Regarding Claim 12,
Claim 12 is dependent on Claim 1, and the combination of Agarwal and Aguilera discloses all the limitations of Claim 1. However, Agarwal does not explicitly disclose:
wherein the storage medium is to store a set of data structures, each data structure corresponding to a respective defined time interval of a plurality of defined time intervals, and wherein the first, second and/or third data structures, when stored in the storage medium, are to form part of the set of data structures; and 
wherein the processor, based on the defined time period, is to periodically: 
delete an oldest data structure of the plurality of data structures corresponding to an oldest defined time interval of the plurality of defined time intervals; and 
provide a new data structure to the plurality of data structures corresponding to a latest time interval forming part of the plurality of defined time intervals.
However, Aguilera further discloses maintain several separate Bloom filters in the server, each identified by a separate epoch number. Each epoch corresponds to a recent time interval, beginning with the current time and going back one interval, or epoch, for each Bloom filter array (Aguilera: ¶ [0015]), and server 60 may include a processor or CPU 62 coupled to various elements including read only memory, ROM, 64 and random access memory, RAM, 66…,the Bloom filter bit arrays 26, 28, 30 of FIG. 2 may be set up by assigning memory locations in the RAM 66 (i.e. multiple data structures with defined time intervals stored in memory) (Aguilera: ¶ [0027] See also Fig. 2—26, 28, 30), to avoid false positives, a Bloom filter should be reset from time to time (Aguilera: ¶ [0020]), and at some point, a given filter array may accumulate so many bits in the one state, that the false positive rate becomes undesirable…, if there are multiple Bloom filters, it is the filter for the oldest (i.e. removing oldest bloom filter and creating a new filter in the array) (Aguilera: ¶ [0021]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Aguilera in the teachings of Agarwal. A person having ordinary skill in the art would have been motivated to do so because possibility of a false positive increases as the number of requests which have been stored in the Bloom filter increases (Aguilera: ¶ [0014]), thereby limit false positives while still blocking replay attacks (Aguilera: ¶ [0015], also see ¶ [0020]).

Regarding Claim 13,
Claim 13 is dependent on Claim 1, and the combination of Agarwal and Aguilera discloses all the limitations of Claim 1. Agarwal further discloses wherein the defined period of time is based on an error between a clock associated with the apparatus and a clock associated with a signal device sending a signal to the apparatus (Agarwal: ¶ [0025] time offset value may be used to compensate for differences between the respective time sources  e.g., system clocks) utilized by request generation component 104 and request processing component 120…, obtain a time value for timestamp 112 from a variety of sources including but not limited to the system clock of client system 100, a system clock of another device, or an external time server, ¶ [0040] generate single error message 224 such that the message includes error information 226, which may specify the type of error (e.g., time synchronization error) that was detected or some other information associated with the error (e.g., an error code that identifies the error)…, Request processing component 120 may also generate single error message 224 such that the message includes the current server time 228, ¶ [0041] may add the time offset value to the current time as determined from its associated time source).
Regarding Claim 14,
Agarwal discloses a method (Agarwal: [Abstract] method for a single request-single response protocol with mutual replay attack protection), comprising: 
providing a set of data structures in a storage medium (Agarwal: ¶ [0064] Some or all of the system components or data structures may also be stored ( e.g., as instructions or structured data) on a computer accessible medium or a portable article to be read by an appropriate drive, ¶ [0065]), the set of data structures comprising: 
a first data structure to store a first plurality of transmission identifiers, each transmission identifier of the first plurality of transmission identifiers corresponding to a respective transmission received during a first defined time interval (Agarwal: ¶ [0008] the record may include multiple message nonces received within a valid period of time, ¶ [0023] generate an identifier (e.g., a random or pseudo-random number), ¶ [0024] the request generation component 104 may be configured to store a list of previously used nonces, ¶¶ [0030, 0037] create the record of received nonces 122 such that the record only includes nonces for messages received during the valid period of time with respect to the current time (e.g., a valid period of time prior to the current time)); and 
(Agarwal: ¶ [0030] create the record of received nonces 122 such that the record only includes nonces for messages received during the valid period of time with respect to the current time (e.g., a valid period of time prior to the current time), ¶ [0024] list of nonces that are older than a particular period of time), deleting the first data structure (Agarwal: ¶ [0024] the request generation component may purge the list of nonces that are older than a particular period of time such that the list does not grow indefinitely) and providing a third data structure to store a third plurality of transmission identifiers and to form part of the set of data structures, each transmission identifier of the third plurality of transmission identifiers corresponding to a respective transmission received during a third defined time interval.
However, Agarwal does not explicitly disclose:
providing a set of data structures in a storage medium, the set of data structures comprising:,
a second data structure to store a second plurality of transmission identifiers, each transmission identifier of the second plurality of transmission identifiers corresponding to a respective transmission received during a second defined time interval, wherein the first defined time interval is earlier in time than the second defined time interval;
providing a third data structure to store a third plurality of transmission identifiers and to form part of the set of data structures, each transmission identifier of the third plurality of transmission identifiers corresponding to a respective transmission received during a third defined time interval; 
wherein the second defined time interval is earlier in time than the third defined time interval.However, Aguilera from the same field of endeavor as the claimed invention discloses keeping a record identifying previously received requests, possibly only recently received requests, and comparing each new request to the record to determine if it is genuine or is a replay of a
previously received request…, a data structure known as a Bloom filter to record identifying information for each request as it is received so that a replay of that message may be recognized (i.e. bloom filters contain previous transmissions) (Aguilera: ¶ [0011], also see ¶ [0013]), requests may include a "nonce". A nonce is an otherwise meaningless string of bits or bytes added to a message to make it unique (i.e. identifiers of the requests (transmissions)) (Aguilera: ¶ [0022]), maintain several separate Bloom filters in the server, each identified by a separate epoch number. Each epoch corresponds to a recent time interval, beginning with the current time and going back one interval, or epoch, for each Bloom filter array (i.e. provide multiple data structures with respective time intervals) (Aguilera: ¶ [0015], ¶ [0016]), the ending time of epoch 7831 is the same as the starting time epoch 7832. At any given time, the current or latest epoch, e.g. epoch 7832, may have a known starting time, but an unknown ending time which will be some future time (i.e. the first define time is earlier than second and the second defined time interval is earlier in time than the third defined time interval) (Aguilera: ¶ [0019], See Fig. 2—26, 28, 30), and if there are multiple Bloom filters, it is the filter for the oldest epoch which is reset and its epoch number is incremented by N which sets it to one higher than the (previously) latest epoch number…, There is no practical difference between resetting a particular Bloom filter to empty state and creating or setting up a new Bloom filter, which starts in the empty state (i.e. provide multiple data structures) (Aguilera: ¶ [0021]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Aguilera in the teachings of Agarwal. A person having ordinary skill in the art would have been motivated to do so because possibility of a false positive increases as the number of requests which have been stored in the Bloom filter (Aguilera: ¶ [0014]), thereby limit false positives while still blocking replay attacks (Aguilera: ¶ [0015], also see ¶ [0020]).

Regarding Claim 15,
Agarwal discloses a machine-readable medium comprising instructions which, when executed by a processor, cause the processor to (Agarwal: [0059] System memory 520 may be configured to store program instructions 522 and/or data 532 accessible by processor 510, ¶ [0065]).
maintain a set of data structures, each data structure associated with a corresponding defined time interval (Agarwal: ¶ [0064] Some or all of the system components or data structures may also be stored ( e.g., as instructions or structured data) on a computer accessible medium or a portable article to be read by an appropriate drive, ¶ [0008] the record may include multiple message nonces received within a valid period of time, ¶¶ [0030, 0037] create the record of received nonces 122 such that the record only includes nonces for messages received during the valid period of time with respect to the current time (e.g., a valid period of time prior to the current time))); 
wherein each data structure comprises a respective plurality of numerical identifiers, each numerical identifier of the plurality corresponding to a respective signal received during the corresponding defined time interval (Agarwal: ¶ [0008] the record may include multiple message nonces received within a valid period of time, ¶ [0023] generate an identifier (e.g., a random or pseudo-random number), ¶ [0024] the request generation component 104 may be configured to store a list of previously used nonces, ¶¶ [0030, 0037] create the record of received nonces 122 such that the record only includes nonces for messages received during the valid period of time with respect to the current time (e.g., a valid period of time prior to the current time)); and 
upon expiry of a defined time period (Agarwal: ¶ [0030] create the record of received nonces 122 such that the record only includes nonces for messages received during the valid period of time with respect to the current time (e.g., a valid period of time prior to the current time), ¶ [0024] list of nonces that are older than a particular period of time): 
delete a first data structure associated with a first defined time interval from the set of data structures (Agarwal: ¶ [0024] the request generation component may purge the list of nonces that are older than a particular period of time such that the list does not grow indefinitely).
However, Agarwal does not explicitly disclose:
maintain a set of data structures, each data structure associated with a corresponding defined time interval;
wherein each data structure comprises a respective plurality of numerical identifiers, each numerical identifier of the plurality corresponding to a respective signal received during the corresponding defined time interval;
provide a second data structure associated with a second defined time interval to the set of data structures; and

However, Aguilera from the same field of endeavor as the claimed invention discloses keeping a record identifying previously received requests, possibly only recently received requests, and comparing each new request to the record to determine if it is genuine or is a replay of a
previously received request…, a data structure known as a Bloom filter to record identifying information for each request as it is received so that a replay of that message may be recognized (i.e. bloom filters contain previous requests) (Aguilera: ¶ [0011], also see ¶ [0013]), requests may include a "nonce". A nonce is an otherwise meaningless string of bits or bytes added to a message to make it unique (i.e. identifiers of the requests (transmissions)) (Aguilera: ¶ [0022]), maintain several separate Bloom filters in the server, each identified by a separate epoch number. Each epoch corresponds to a recent time interval, beginning with the current time and going back one interval, or epoch, for each Bloom filter array (i.e. provide multiple data structures with respective time intervals) (Aguilera: ¶ [0015], ¶ [0016]), the ending time of epoch 7831 is the same as the starting time epoch 7832. At any given time, the current or latest epoch, e.g. epoch 7832, may have a known starting time, but an unknown ending time which will be some future time (i.e. the first defined time interval is earlier than second defined time interval) (Aguilera: ¶ [0019], See Fig. 2—26, 28, 30), and if there are multiple Bloom filters, it is the filter for the oldest epoch which is reset and its epoch number is incremented by N which sets it to one higher than the (previously) latest epoch number…, There is no practical difference between resetting a particular Bloom filter to empty state and creating or setting up a new Bloom filter, which starts in the empty state (i.e. provide multiple data structures) (Aguilera: ¶ [0021]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Aguilera in the teachings of Agarwal. A person having ordinary skill in the art would have been motivated to do so because possibility of a false positive increases as the number of requests which have been stored in the Bloom filter (Aguilera: ¶ [0014]), thereby limit false positives while still blocking replay attacks (Aguilera: ¶ [0015], also see ¶ [0020]).

14.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Agrawal (US 2013/0151857 A1, hereinafter Agrawal) [As Disclosed in IDS] in view of Aguilera et al. (US 2005/0022009 A1, hereinafter Aguilera) and further in view of Bouazizi et al. (US 2008/0181158 A1, hereinafter Bouazizi). 

Regarding Claim 10,
Claim 10 is dependent on Claim 1, and the combination of Agarwal and Aguilera discloses all the limitations of Claim 1. However, the combination of Agarwal and Aguilera does not explicitly disclose wherein each numerical identifier of the first, second and/or third data structures corresponds to a portion of a signal identifier included in each respective received signal.
However, Bouazizi from the same field of endeavor as the claimed invention discloses receiving device about a forthcoming transmission session, an identifier of one of various possible
types of identifiers in a transmission session is mapped to a transmission session identifier field (Bouazizi: [Abstract]), BM-SC 60 further comprises a memory 63 storing a table 64 with 128 one-bit entries for each supported user service. That is, each table entry can have the value '0' or the value' 1'. The memory 63 can be accessed by the processing unit 61.The BM-SC further comprises 128 timers 65, wherein each timer 65 is associated to one of the table entries (Bouazizi: ¶ [0077]), mapping may also include generating a hash value based on at least a portion of the at least one identifier of the selected identifier type to obtain the transmission session identifier (Bouazizi: ¶ [0039]), and in case a predetermined portion of identifiers is used for a mapping to the transmission session identifier, this predetermined portion can be selected in various ways. For instance, the least  (Bouazizi: ¶ [0040]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Bouazizi in the teachings of Agarwal and Aguilera. A person having ordinary skill in the art would have been motivated to do so because it allows for a more flexible mapping of the transmission session identifier field. It allows, for example, avoiding redundancy of information (Bouazizi: ¶ [0022]), and the receiving device knows at a relatively early point of time that it does not have to look out for a particular transmission session anymore (Bouazizi: ¶ [0057]).

Conclusion
15.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US-20070101412-A1
US-20030065919-A1
US-20050044354-A1
US-20170149819-A1
US-20200320199-A1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMEERA WICKRAMASURIYA whose telephone number is (571)272-1507.  The examiner can normally be reached on MON-FRI 8AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAMEERA WICKRAMASURIYA/
Examiner, Art Unit 2494


/Jeremy S Duffield/Primary Examiner, Art Unit 2498